DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17, 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 2014/0046124 A1) in view of Stroup (US 2013/0267936 A1)
Regarding claim 1, Cahill discloses: A removal device (see Fig. 130) comprising: at least one manually-actuatable member (first member 2215 and second member 2217, see Fig. 130); and at least two opposing deflectable jaws (jaws 2209 and 2211, see Fig. 130 and 132(a-c)), at least one of the at least two opposing deflectable jaws being movable by actuation of the at least one manually-actuatable member (see Paragraph 431 mentioning the jaws are actuatable by movement of first member 2215 and second member 2217, seen to be consistent amongst all embodiments), wherein at least one of the at least two opposing deflectable jaws comprises a gripping member (see Fig. 132(b) showing interior of first member 2215 and second member 2217 having teeth 2261, used to grip or secure an implant, see Paragraph 406, seen to be consistent amongst all embodiments) and wherein at least one of the at least two opposing deflectable jaws comprises a puncturing member (cannulated needle 2212, see Fig. 132(b))
However, Cahill does not expressly disclose wherein the at least two opposing deflectable jaws are configured to deflect vertically.
However, in the same field of endeavor, namely surgical tissue removal device comprising articulatable end effector jaws, Stroup teaches a surgical removal device (see Fig. 1) comprising an articulation mechanism (articulation mechanism 64, see Figs. 1 and 3A) to spatially articulate the end effector relative to the shaft end, as well as allowing a user with the ability to operate and rotate the effector, and to articulate the effector relative to the outer shaft via cable segments 304 and 306 (see Paragraph 6 and Paragraph 84)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal portion of the sheath of Cahill to include the articulatable segments, articulation mechanism 64 and cable segments 304 and 306 included therein as taught and suggested by Stroup to, in this case, spatially articulate the end effector relative to the shaft end, as well as allowing a user with the ability to operate and rotate the effector, and to articulate the effector relative to the outer shaft via cable segments 304 and 306, allowing the opposing deflectable jaws to deflect vertically since the end effector can be articulated relative to the shaft in the vertical direction (see Paragraph 6 and Paragraph 84)
Regarding claim 2, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses wherein the puncturing member comprises a cannulated needle (see Paragraph 435 mentioning needle 2212 is a cannulated needle)
Regarding claim 3, the combination of Cahill and Stroup disclose the invention of claim 2, Cahill further discloses wherein the at least two opposing deflectable jaws are configured to open laterally (see Paragraph 431 with reference to Fig. 132(b) showing a top-down view of the end effector jaws being configured to open laterally)
Regarding claim 4, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses at least one pull wire coupled to the at least one manually-actuatable member and the at least two opposing deflectable jaws (pull wire 2213, see Fig. 132(b), see also Paragraph 431 mentioning the articulation of jaws may be affected by using wire 2213)
Regarding claim 5, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill as modified by Stroup further discloses wherein the at least one pull wire comprises a first pull wire and a second pull wire (cable segments 306 and 306 as included in the articulation mechanism 64 of Stroup that are actuated to change the shape or articulation along the deflection section 66, see Stroup Paragraphs 84, 98, and 111)
Regarding claim 6, the combination of Cahill and Stroup disclose the invention of claim 5, Cahill as modified by Stroup further discloses wherein the first pull wire is configured to open the at least two opposing deflectable jaws (see Cahill Fig. 132(b), see also Paragraph 431 mentioning pull wire 2213 is used to actuate the end effector jaws) and the second pull wire is configured to deflect the at least two opposing deflectable jaws (see Stroup Paragraphs 84, 98, and 111 mentioning cable segments 306 and 306 as included in the articulation mechanism 64 that are actuated to change a the shape or articulation along the deflection section 66)
Regarding claim 7, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses a single pull wire coupled to the at least one manually-actuatable member and the at least two opposing deflectable jaws (see Fig. 132(b), see also Paragraph 431 mentioning the wire 2213 is used to actuate the end effectors)
Regarding claim 8, the combination of Cahill and Stroup disclose the invention of claim 7, Cahill further discloses the single pull wire being configured to both open the at least two opposing deflectable jaws (see Fig. 132(b), see also Paragraph 431 mentioning the wire 2213 is used to articulate the opposing jaws)
However, while the wire of Cahill is responsible for actuating the opposing jaws and is seen to be capable of some bending due to the proximal end being curved, due to the inclusion of the articulatable section as taught and suggested by Stroup, it is not immediately apparent whether the combination of Cahill and Stroup would allow wire 2213 to initiate deflection the at least two opposing jaws or whether deflection is initiated by cable segments 304 and 306, allowing wire 2213 to cause the jaws to deflect in response thereto.
However, it would have been obvious to one of ordinary skill in the art, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine the deflection initiator for the distal portion of the elongate shaft to which the end effectors are connected by having the initial deflection method of actuation of the wire 2213 or the included cable segments 304 and 306 as incorporated from the device of Stroup since there are only a finite number of choices (wire 2213 or cable segments 304 and 306). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the two choices would be best suited to be the deflection initiation wire as both choices are seen to bend to hold the deflected portion of the device together, and are therefore connected in some capacity to the end effector of the device of Cahill and it is seen to only be a matter of choosing a cable to initiate deflection while the other cables deflect in response thereto for structural support.
Regarding claim 9, the combination of Cahill and Stroup disclose the invention of claim 8, Cahill as modified by Stroup further discloses wherein the single pull wire includes axial section, a curved section and a neck section, the curved section causing the at least two deflectable jaws to deflect vertically and the neck section controlling when the least two opposing deflectable jaws are open (see Examiner’s Diagram of Fig. 142(a) below, noting the wire is consistent amongst all embodiments showing the different section of the wire. It is noted that since the inclusion of the articulatable section 66 as taught and suggested by  Stroup, the section of wire 2213 running through the proximal end is seen to be the axial section that extends along the longitudinal axis, the “curved” section that connects the end effector to the handle and therefore allows the end effector to curve or bend with the articulation section 66 as included from Stroup, and the “neck” section that connects to the end effectors that actuates the opposing jaws as described in Paragraph 431)

    PNG
    media_image1.png
    271
    509
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 142(A)
Regarding claim 10, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses wherein the jaw opposing the jaw with the puncturing member includes an opening configured to receive the cannulated needle when the at least two opposing deflectable jaws are in a closed position (see Fig. 136(b) showing openings in opposing jaw members that allowing cannulated needles on the opposing jaw to fit therein)
Regarding claim 11, the combination of Cahill and Cohen disclose the invention of claim 1, Cahill further discloses wherein each of the at least two opposing deflectable jaws comprises a puncturing member and an opening (see Fig. 136(b)), the opening of each of the at least two jaws opposing deflectable jaws being adapted to receive the puncturing member on the opposing deflectable jaw when the at least two opposing deflectable jaws are in a closed position (see Fig. 136(b) showing needles on one jaw member being inserted into holes in the opposing jaw member)
Regarding claim 12, the combination of Cahill and Stroup disclose the invention of claim 11, Cahill further discloses wherein each puncturing member comprises a cannulated needle (see Paragraph 447 mentioning needles 2513-1(-3) are cannulated needles)
Regarding claim 13, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses wherein the gripping member comprises a row of teeth (see Fig. 132(b) showing teeth 2261)
Regarding claim 14, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses wherein both of the at least two opposing deflectable jaws include gripping members (see Fig. 132(b) showing teeth 2261)
Regarding claim 15, the combination of Cahill and Stroup disclose the invention of claim 14, Cahill further discloses wherein the gripping members comprise a row of teeth (see Fig. 132(b) showing teeth 2261)
Regarding claim 16, the combination of Cahill and Stroup disclose the invention of claim 15, Cahill further discloses wherein in the closed position there is a gap between the rows of teeth of the at least two opposing deflectable jaws (see Fig. 132(b) showing a gap between opposing jaws when in the closed position)
Regarding claim 17, the combination of Cahill and Stroup disclose the invention of claim 1, Cahill further discloses wherein the puncturing member is generally perpendicular to the jaw (see Fig 132(b) showing cannulated needles 2212 being perpendicular to the jaw, seen to be consistent amongst all embodiments as the needles protrude out from the jaws)
Regarding claim 19, Cahill discloses: A removal device (see Fig. 130) comprising: at least one manually-actuatable member (first member 2215 and second member 2217, see Fig. 130); and at least two opposing deflectable jaws (jaws 2209 and 2211, see Fig. 130 and 132(a-c)), at least one of the at least two opposing deflectable jaws being movable by actuation of the at least one manually-actuatable member (see Paragraph 431 mentioning the jaws are actuatable by movement of first member 2215 and second member 2217, seen to be consistent amongst all embodiments), wherein at least one of the at least two opposing deflectable jaws comprises a gripping member (see Fig. 132(b) showing interior of first member 2215 and second member 2217 having teeth 2261, used to grip or secure an implant, see Paragraph 406, seen to be consistent amongst all embodiments) and wherein at least one of the at least two opposing deflectable jaws comprises a puncturing member (cannulated needle 2212, see Fig. 132(b))
However, Cahill does not expressly disclose wherein the at least two opposing deflectable jaws are configured to deflect vertically.
However, in the same field of endeavor, namely surgical tissue removal device comprising articulatable end effector jaws, Stroup teaches a surgical removal device (see Fig. 1) comprising an articulation mechanism (articulation mechanism 64, see Figs. 1 and 3A) to spatially articulate the end effector relative to the shaft end, as well as allowing a user with the ability to operate and rotate the effector, and to articulate the effector relative to the outer shaft via cable segments 304 and 306 (see Paragraph 6 and Paragraph 84)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal portion of the sheath of Cahill to include the articulatable segments, articulation mechanism 64 and cable segments 304 and 306 included therein as taught and suggested by Stroup to, in this case, spatially articulate the end effector relative to the shaft end, as well as allowing a user with the ability to operate and rotate the effector, and to articulate the effector relative to the outer shaft via cable segments 304 and 306, allowing the opposing deflectable jaws to deflect vertically since the end effector can be articulated relative to the shaft in the vertical direction (see Paragraph 6 and Paragraph 84)
Regarding claim 20, the combination of Cahill and Stroup disclose the invention of claim 19, Cahill further discloses wherein the jaw opposing the jaw with the puncturing member includes an opening configured to receive the cannulated needle when the at least two opposing deflectable jaws are in a closed position (see Fig. 136(b) showing openings in opposing jaw members that allowing cannulated needles on the opposing jaw to fit therein)
Regarding claim 21, the combination of Cahill and Stroup disclose the invention of claim 20, Cahill further discloses wherein the at least two opposing deflectable jaws are configured to open laterally (see Paragraph 431 with reference to Fig. 132(b) showing a top-down view of the end effector jaws being configured to open laterally)
Regarding claim 22, the combination of Cahill and Stroup disclose the invention of claim 19, Cahill further discloses at least one pull wire coupled to the at least one manually-actuatable member and the at least two opposing deflectable jaws (pull wire 2213, see Fig. 132(b), see also Paragraph 431 mentioning the articulation of jaws may be affected by using wire 2213)
Regarding claim 23, the combination of Cahill and Stroup disclose the invention of claim 22, Cahill as modified by Stroup further discloses wherein the at least one pull wire comprises a first pull wire and a second pull wire (cable segments 306 and 306 as included in the articulation mechanism 64 of Stroup that are actuated to change the shape or articulation along the deflection section 66, see Stroup Paragraphs 84, 98, and 111)
Regarding claim 24, the combination of Cahill and Stroup disclose the invention of claim 23, Cahill as modified by Stroup further discloses wherein the first pull wire is configured to open the at least two opposing deflectable jaws (see Cahill Fig. 132(b), see also Paragraph 431 mentioning pull wire 2213 is used to actuate the end effector jaws) and the second pull wire is configured to deflect the at least two opposing deflectable jaws (see Stroup Paragraphs 84, 98, and 111 mentioning cable segments 306 and 306 as included in the articulation mechanism 64 that are actuated to change a the shape or articulation along the deflection section 66)
Regarding claim 25, the combination of Cahill and Stroup disclose the invention of claim 19, Cahill further discloses further comprising a single pull wire coupled to the at least one manually-actuatable member and the at least two opposing deflectable jaws (see Fig. 132(b), see also Paragraph 431 mentioning the wire 2213 is used to actuate the end effectors)
Regarding claim 26, the combination of Cahill and Stroup disclose the invention of claim 25, Cahill further discloses the single pull wire being configured to both open the at least two opposing deflectable jaws (see Fig. 132(b), see also Paragraph 431 mentioning the wire 2213 is used to articulate the opposing jaws)
However, while the wire of Cahill is responsible for actuating the opposing jaws and is seen to be capable of some bending due to the proximal end being curved, due to the inclusion of the articulatable section as taught and suggested by Stroup, it is not immediately apparent whether the combination of Cahill and Stroup would allow wire 2213 to initiate deflection the at least two opposing jaws or whether deflection is initiated by cable segments 304 and 306, allowing wire 2213 to cause the jaws to deflect in response thereto.
However, it would have been obvious to one of ordinary skill in the art, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine the deflection initiator for the distal portion of the elongate shaft to which the end effectors are connected by having the initial deflection method of actuation of the wire 2213 or the included cable segments 304 and 306 as incorporated from the device of Stroup since there are only a finite number of choices (wire 2213 or cable segments 304 and 306). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the two choices would be best suited to be the deflection initiation wire as both choices are seen to bend to hold the deflected portion of the device together, and are therefore connected in some capacity to the end effector of the device of Cahill and it is seen to only be a matter of choosing a cable to initiate deflection while the other cables deflect in response thereto for structural support.
Regarding claim 27, the combination of Cahill and Stroup disclose the invention of claim 26, Cahill as modified by Stroup further discloses wherein the single pull wire includes axial section, a curved section and a neck section, the curved section causing the at least two deflectable jaws to deflect vertically and the neck section controlling when the least two opposing deflectable jaws are open (see Examiner’s Diagram of Fig. 142(a) above, noting the wire is consistent amongst all embodiments showing the different section of the wire. It is noted that since the inclusion of the articulatable section 66 as taught and suggested by  Stroup, the section of wire 2213 running through the proximal end is seen to be the axial section that extends along the longitudinal axis, the “curved” section that connects the end effector to the handle and therefore allows the end effector to curve or bend with the articulation section 66 as included from Stroup, and the “neck” section that connects to the end effectors that actuates the opposing jaws as described in Paragraph 431)
Regarding claim 28, the combination of Cahill and Cohen disclose the invention of claim 19, Cahill further discloses wherein each of the at least two opposing deflectable jaws comprises a puncturing member and an opening (see Fig. 136(b)), the opening of each of the at least two jaws opposing deflectable jaws being adapted to receive the puncturing member on the opposing deflectable jaw when the at least two opposing deflectable jaws are in a closed position (see Fig. 136(b) showing needles on one jaw member being inserted into holes in the opposing jaw member)
Regarding claim 29, the combination of Cahill and Stroup disclose the invention of claim 19, Cahill further discloses wherein the gripping member comprises a row of teeth (see Fig. 132(b) showing teeth 2261)
Regarding claim 30, the combination of Cahill and Stroup disclose the invention of claim 19, Cahill further discloses wherein both of the at least two opposing deflectable jaws include gripping members (see Fig. 132(b) showing teeth 2261)
Regarding claim 31, the combination of Cahill and Stroup disclose the invention of claim 30, Cahill further discloses wherein the puncturing member comprises a cannulated needle (see Paragraph 435 mentioning needle 2212 is a cannulated needle)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 2014/0046124 A1) in view of Stroup (US 2013/0267936 A1) further in view of Raybin (US 2019/0282223 A1)
Regarding claim 18, the combination of Cahill and Stroup disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose a camera.
However, in the same field of endeavor, namely surgical tissue retraction devices comprising opposing jaws, Raybin teaches a tissue retraction device (see Fig. 1) comprising a camera (accessory feature 20, disclosed as including a camera) to illuminate the body lumen as the scope is navigated and positioned adjacent to the target tissue site (see Paragraph 60)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Cahill to include a camera on the removal body to, in this case, illuminate the body lumen as the scope is navigated and positioned adjacent to the target tissue site (see Raybin Paragraph 60)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2019/0336157 A1 to
Ahrens, US 2015/0127045 A1 to Prestel, US 2012/0109186 A1 to Parrot, US 2005/0080451 A1 to Griego, US 2014/0228871 A1 to Cohen and US 2011/0029010 A1 to Castro all disclose tissue removal/resection devices having articulatable opposing jaws and at least one actuatable member within the handle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./Examiner, Art Unit 3771               
/SHAUN L DAVID/Primary Examiner, Art Unit 3771